Title: To James Madison from William Lyman, 14 January 1806 (Abstract)
From: Lyman, William
To: Madison, James


                    § From William Lyman. 14 January 1806, London. “I had the Honor to address you on the 7th: Novemr. last [not found], which I doubt not hath been duly received, as a Duplicate thereof was thereafter transmitted by another conveyance and whereto I must request your reference for the advices therein contained, at this time I have

the Honor to transmit herewith an Abstract or Report of the Vessels of the United States which have entered the Ports of this District for the time therein expressed, also a return or List of American Seamen and Citizens who have been Impressed and held in His Britannic Majesty’s Service as is therein stated, I also herewith enclose my Account Current with the United States for the Quarter ending the 31st. Decr: last, which I hope will be safely received in due time, if any Items therein shall be thought to need explanation I shall hope to be thereof advised in the mean time beg leave only to remark that the Sum for Office Rent is the same as I must have paid for the Office of my Predecessor and that what I have encouraged Mr. Lyman who is a Young Gentleman of Education and came with me from America to expect is barely sufficient for his most œconomical support.
                    “The particular case & Fate of the Huntress a Vessel Laden by the United States with Naval & Military Stores and Provisions for the use of and destined for their Squadron in some Port in the Medeterranean Sea, I believe you have been made acquainted with by our Minister who has constantly advised therein, and whose Instructions in whatever relates thereto will be strictly pursued by me. I enclose you however Minutes of the Decree of the High Court of Admiralty in the case from whence you will see and Judge of the reasons therefor, I also enclose Minutes of the Decree in the case of the Schooner La Anna taken at the mouth of the Mississippi in violation of the Territorial Authority and Jurisdiction of the United States whereby may be seen the light in which such aggressions are held by the Tribunals here indeed it is but just to acknowledge that Sir William Scott the Judge hath ever seemed well destined to us ward and as far as consistent with his Station reluctant to condemn American Vessels and property particularly for Colonial Intercourse although a part at least of the Ministry are I think very Tenacius of that principle but of them it is now confidently expected there will be a Change. Mr. Pitt is by many thought in dangerously ill health, consequently a new Era in Politicks is looked for to take place in a little time, which will be not less favourable probably to our Interests and prosperity than the present, however I forbear further observations thereon as you will be so much more fully advised herein by our Minister.
                    “My Health though not yet fully restored continues improving and will I trust recover ’ere long its pristine state and vigour so that a due discharge of Duties will be easy and pleasant.”
                